PER CURIAM.
At issue is whether the trial court erred in denying the public defender’s motion to tax as costs two experts’ fees incurred by counsel on behalf of his indigent client without prior permission of the trial court.
It appears that the two witnesses were expert and were useful to the defense. This is no challenge to the reasonableness of their fees. The State’s position is simply that the public defender’s motion should be denied because no prior application for approval was made to the trial judge as provided in Section 939.07, Florida Statutes (1981).
Upon consideration we reverse upon authority of State v. Board of County Commissioners of Glades County, 370 So.2d 1214 (Fla. 2d DCA 1979), and remand with instructions to grant the public defender’s motion to tax as costs the fees of the two expert witnesses.
REVERSED and REMANDED.
GLICKSTEIN and WALDEN, JJ., concur.
HURLEY, J., dissents without opinion.